 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
          ERIC MATTHEW SCHOENBERG,
 8                               Plaintiff,
 9             v.                                          C20-1485 TSZ

10        WINDSTAR CRUISES MARSHALL                        MINUTE ORDER
          ISLANDS, LLC,
11
                                 Defendant.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
          (1)    By Order entered May 14, 2021, docket no. 31, the Court requested that the
   owner or manager of the Summit at Madison Park apartments indicate whether plaintiff
15
   currently resides or previously resided at 1819 23rd Avenue, Apt. 308W, in Seattle. The
   Court has received a response via email stating that the manager has no record of plaintiff
16
   ever residing at the Summit at Madison Park apartments.
17           (2)    Plaintiff’s counsel’s motion for reconsideration, docket no. 26, is treated as
     a renewed motion for leave to withdraw and is GRANTED. Plaintiff’s counsel indicates
18   that he served both his original motion and his renewed motion for leave to withdraw on
     plaintiff via email at ericmschoenberg@icloud.com. See McCanna Decl. & Certificate of
19   Service (docket no. 26). The Court sent a copy of its Minute Order entered April 12,
     2021, docket no. 28, to the same email address and received no notification (or “bounce
20   back”) that might suggest the address is not valid. Plaintiff’s counsel has endeavored to
     locate plaintiff and ascertain whether he wishes to pursue this litigation, but to no avail.
21   In light of the circumstances, plaintiff’s counsel James K. McCanna and the firm of
     McCanna Law, PLLC are GRANTED leave to withdraw as counsel of record for plaintiff
22   Eric Matthew Schoenberg, effective immediately.
23

     MINUTE ORDER - 1
 1           (3)     If plaintiff wishes to retain substitute counsel, he shall make arrangements
     for an attorney authorized to practice in this district to file a notice of appearance within
 2   thirty (30) days of the date of this Minute Order. If no notice of appearance is timely
     filed, plaintiff will be deemed to be proceeding in this matter pro se, 1 and counsel for
 3   defendant may thereafter have direct contact with plaintiff. Defendant may use email,
     phone, and/or social media to contact plaintiff, and with plaintiff’s agreement, may serve
 4   discovery requests and other materials on him via electronic means. If plaintiff does not
     respond within thirty (30) days after defendant has made at least three (3) good faith
 5   attempts to reach him, during three consecutive weeks, defendant may move to dismiss
     this matter pursuant to Federal Rule of Civil Procedure 41(b) for failure to prosecute.
 6
           (4)    Defendant’s motion to compel discovery, docket no. 23, is STRICKEN
 7 without prejudice. The parties or, if plaintiff is non-responsive, just defendant shall file a
   status report within 120 days of the date of this Minute Order.
 8
           (5)    The Clerk is directed to send a copy of this Minute Order to all counsel of
 9 record and to plaintiff at ericmschoenberg@icloud.com.
            Dated this 19th day of May, 2021.
10

11                                                        William M. McCool
                                                          Clerk
12
                                                          s/Gail Glass
13                                                        Deputy Clerk

14

15

16

17

18

19
     1
    As indicated in the prior Minute Order, docket no. 28, if plaintiff proceeds pro se, he will have
20 an obligation to keep the Court apprised of his contact information and to provide the Court with
   any change of address. He will also be expected to comply with the rules and orders of this
21 Court, and he will be held to the same standards as attorneys authorized to practice before this
   Court. Plaintiff is further ADVISED that his failure to respond to defendant’s discovery requests
   or otherwise participate in this litigation as required by the rules and orders of this Court will be
22 grounds for dismissal of his claims.

23

     MINUTE ORDER - 2
